DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification filed on 06/07/2021, page 1, there is missing a new U.S. Patent No. 11,120,665.
Appropriate correction is required.

Claim Objections
Claim 18, line 3, delete the second word “to”.
Claim 20 is objected to because of the following informalities: the amended claim filed on 07/25/2022, page 6, line 6, change the phrase “a ultrasonic” to --- an ultrasonic ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saladin et al [US 2015/0084779] in view of Smith et al [US 2018/0004747]
Claim 1. A method comprising: determining a location of a vehicle relative to a geofence; detecting, by a garage door status detection system in the vehicle and based on the location of the vehicle being outside the geofence, one of a closed condition, an open condition, or a partially-open condition of a garage door of a building (the detector system 100, a vehicle 104 and a garage door 108 include cameras 102, 103, ultrasonic, acoustic or laser detector for detecting and determining of an open, closed, up or down status of a garage door 108 by the processor 116, 204, see Figs. 1-3, para [0019, 0028, 0034, 0035, 0049]); and
transmitting, by a communication device in the vehicle and based on the detecting, a door-position status of the garage door to at least one of the one or more devices (if the garage door 108 is determined to be open, the detector system 100 causes the transceiver 118 wirelessly transmitting an open door notification message 113 such as audio message, email or data message to one or more of them including garage’s owner, driver, other person or entity wireless device such as the cellular phone, see Figs. 1, 3, para [0004, 0029, 0058]).
But Saladin et al fails to disclose determining a location one or more devices associated one or more individuals relative with the geofence.  However, Saladin et al discloses detector system 500 is configured to repeatedly and/or continuously determine the location or status of a garage door 108, i.e., determine whether a garage door 108 is in its "up" or open 112 position, by measuring distance between the vehicle and where the garage door should be located when it is down. Distance is measured ultrasonically. If the door 108 is determined to be open 112, the garage door position detector 400 wirelessly transmits an open door notification message to a predetermined entity, such as the vehicle's owner, the garage's owner or some other person or entity, notifying one or more of them that the door is open. As with the first two embodiments, the notification message 113 can be embodied as a text message, i.e., a data message or e-mail, or a pre-recorded audio message. The destination or address of the text message or e-mail can be specified in advance, i.e., be predetermined. If the door 108 is not timely closed, i.e., closed within a predetermined number of minutes or hours after the notification message is sent, the detector 400 can close the garage door 108 itself (see Fig. 5, para [0063]).  The location of a vehicle is obtained from a location-determining device such as a global position system, a dead-reckoning navigation system or from a radio receiver that "hears" signals from either a cellular telephone network or "WI-FI" systems and triangulates a location (see Figs. 3A, 3B, pare [0045]).
Smith et al suggests that the accessory devices include door lock 104, garage door system 106, light fixture 108, security camera 110, and thermostat 112. In some instances, controller 102 can communicate directly with an accessory; for instance, controller 102 is shown communicating directly with door lock 104 and garage door system 106, (see Fig. 1, para [0052]).   The home application 304 can detect when the user device 302 enters and/or exits a home environment based on the home environment location data (e.g., geographic location, geofence 2304, network identifier, accessory identifier, etc.) associated with the home environment (see Fig. 24, para [0233]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the controller determines a location of user device enter/exit, approaching/leaving the garage door and surround the home geofence of Smith et al to the detector system of Saladin et al for communicating data and notification messages to user’s devices or entity wireless device such as cellular, laptop, notebook, mobile device, PDA and/or wirelessly device when the user is within the home geofence, which is common for a driver or owner approaching within area/region of a garage door to remotely control opening or closing the garage door, for minimize of errors and electromagnetic interference.

Claim 2. The method of claim 1, wherein the garage door status detection system comprises an image capture system (the cameras 102, 103, see Fig. 2), and wherein the method further comprises: determining the door-position status of the garage door by analyzing an image captured by the image capture system (determining the location status down position 110 and up position 112 of a garage door 108 using the cameras 102, 103, see Figs. 1, 3A, 3B, para [0016, 0047, 0048]).

Claim 3. The method of claim 2, wherein transmitting the door-position status comprises transmitting a text message, an email message, and/or a voice message to the at least one of the one or more devices the driver of the vehicle (the detector system 100 with the transceiver 118 wirelessly transmits an open door notification message 113 such as audio message, email, or date message to the garage’s owner, other person such as a driver operator or entity wireless device cellular phone, see Fig. 1, 3, 8, para [0017, 0029, 0058]).

Claim 7. The method of claim 1, wherein the garage door status detection system comprises an ultrasonic sensor, and wherein determining the door-position status of the garage door comprises transmitting an ultrasonic signal from the ultrasonic sensor towards the garage door (the detector system 100 and vehicle 104 includes cameras 102,103, ultrasonic detector for detecting and determining of an open, closed, up or down status of a garage door 108 by the processor 116, see Figs. 1, 3, para [0019, 0028, 0049]).

Claim 8. A method comprising: determining a location of a vehicle relative to a geofence; determining a location of one or more devices associated with one or more individuals relative to the geofence; receiving, by a garage door status detection system in the vehicle and based on the location of the vehicle being outside the geofence, an inquiry for a door-position status of a garage door of a building; operating a detection apparatus in the vehicle to detect the door-position status of the garage door or retrieving stored information about the door-position status of the garage door; and
transmitting, by a communication device in the vehicle, the door-position status of the garage door to at least one of the one or more devices priority (as the combination of location of one or more devices within a geofence between Saladin et al and Smith et al and Lamberger et al in respect to the method claim 1 above).

Claim 9. The method of claim 8, wherein the door-position status comprises one of a closed condition, an open condition, or a partially-open condition and a signal is sent to close the garage door when the door-position status is in an open condition or a partially-open condition and all of the one or more devices are outside the geofence (as the combination of location of one or more devices in or outside a geofence between Saladin et al and Smith et al in respect to the method claim 1 above, and further Smith et al discloses when user device 2306 can determine its current geographical location (e.g., location subsystems are turned on, satellite reception is good, etc.), then when user device 2306 moves outside the range of wireless access point 2336, home application 304 can determine that user device 2306 is still within the home environment when the current geographical location of user device 2306 is within geofence 2340. However, when the current geographical location of user device 2306 is outside of geofence 2340, home application 304 can determine that user device 2306, and therefore the user, has exited home environment 2330 (see Fig. 24, para [0238, 0298]).  
Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the controller determines a location of user device enter/exit, approaching/leaving the garage door and surround the home geofence of Smith et al to the detector system of Saladin et al for communicating data and notification messages to user’s devices or entity wireless device such as cellular, laptop, notebook, mobile device, PDA and/or wirelessly device when the user is outside the home geofence, which is common for a driver or owner are approaching/leaving the area/region of a garage door to remotely control opening or closing the garage door.

Claim 10. The method of claim 8, wherein the garage door status detection system comprises an image capture system and wherein operating the detection apparatus in the vehicle to detect the door-position status of the garage door comprises: operating the image capture system to capture one of a video clip or an image of the garage door when the vehicle is exiting a garage through the garage door (the detector system 100 includes cameras 102,103 for capture images of vehicle 104 driving from inside the garage to outside of the garage door 108, see Figs. 3A, 3B, para [0016, 0021, 0022]); and storing the one of the video clip or the image in a storage element (the memory device 204 to store the images, see Figs. 2, 3A, para [0047, 0048]).

Claim 11. The method of claim 10, wherein operating the image capture system to capture the one of the video clip or the image of the garage door is automatically initiated by the garage door status detection system when the vehicle is one of exiting the garage or moving out of a driveway of the building (the detection system 100 automatically operating of the garage door 108, see Fig. 1, para [0017]).

Claim 12. The method of claim 10, wherein the storage element is one of located in the vehicle or is a part of cloud-storage (the memory 204 located in the vehicle 104, see Figs. 1, 2, or is a port of cloud-storage).

Claim 15. A non-transitory computer readable memory medium configured to store instructions thereon (the non-transitory memory 204, see Fig. 2, para [0034]) that when loaded by at least one processor cause the at least one processor to garage door status detection system in a vehicle, comprising: determine a location of the vehicle relative to a geofence (the CPU 202 retrieves and determines information about the vehicle 104 is around the garage 106 and garage door 108, see Figs. 8-12, para [0079]); determine a location of one or more devices associated with one or more individuals relative to the geofence; detect, based on the location of the vehicle, one of a closed condition, an open condition, or a partially-open condition of a garage door of a building; and transmit a door-position status of the garage door to at least one of the one or more devices (as the combination of the determining location of one or more user’s devices relative to the geofence between Saladin et al and Smith et al in respect to claim 1 above, see Figs. 1, 3, para [0017, 0029, 0058]).

Claim 16. The non-transitory computer-readable memory medium garage door status detection system of claim 15, wherein the garage door status detection system further comprises an image capture system, and wherein the instructions loaded by the at least one processor further configured to access the memory and execute computer- executable instructions to: cause the at least one processor to determine the door-position status of the garage door by analyzing an image captured by the image capture system (the detector system 100 determines the location status down position 110 and up position 112 of a garage door 108 using the camera 102, 103, see Fig. 3, para [0016, 0047, 0048]).

Claim 17. The non-transitory computer-readable memory medium of claim 16, wherein the instructions loaded by the at least one processor further configured to access the memory and execute computer-executable instructions to: causes the at least one processor to transmit the door-position status in a text message, an email message, and/or a voice message to the driver of the vehicle (as cited in respect to claim 3 above).

Claim 20. The non-transitory computer-readable memory medium of claim 15, wherein the instructions loaded by the at least one processor determine the door-position status of the garage door by transmitting an ultrasonic signal from an ultrasonic sensor towards the garage door (as the combination of the determining location of one or more user’s devices relative to the geofence between Saladin et al and Smith et al in respect to claims 1, 7 and 15 above).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saladin et al [US 2015/0084779] and Smith et al [US 2018/0004747] and further in view of Lickfelt et al [US 2019/0048639]
Claim 13. Saladin et al fails to disclose wherein retrieving stored information about the door- position status of the garage door comprises retrieving the one of the video clip or the image when the vehicle is outside of a boundary.  However, Saladin et al discloses the processor 16 instructs or controls the rear parking sensor 102 to capture a first reference image, i.e., capture field of view 114, when the garage door 108 is deliberately or intentionally located at its down position 110.  At step 304, the first reference image is stored in the memory device 204 as a first reference frame (see Fig. 3, step 303, para [0047]).  The loop 312 is entered during which the method 300 waits for a command from the user interface 212 to start monitoring the garage door 108.  When a command to monitor the garage door 108 is received, a first timer is initialized at set 314.  The length of the first time 314 is chosen to allow monitoring is begun.  Garage door monitoring starts at the expiration of the timer as part of step 316 (see Fig. 3, step 310, para [0050]).
Lickfelt et al suggests that the vehicle 102 is departing from the barrier 104 reversing away from the barrier 104, the vehicle 102 may exit the departure status zone 302b by crossing a boundary 302a of the departure status zone 302b.  Upon crossing the boundary 302a, the barrier status determinant module 152 may utilize the vehicle communication system 128 to determine the current status of the barrier 104.  As discussed below in more detail, the current status of the barrier 104 may be used to determined if the barrier control module 154 may send the barrier control signals to traverse the barrier 104 to the closed state upon the vehicle 102 exiting a barrier closing zone 306b if it is determined that the movement path of the barrier 104 is clear (see Fig. 3, para [0101]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the method of determining the vehicle move away or outside of the barrier or boundary of Lickfel et al to the processing method of Saladin et al and Smith et al for precisely indicating that the vehicle is totally safe exiting outside of the garage barrier or boundary for controlling the garage door to prevent of collision damage to the vehicle.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saladin et al [US 2015/0084779] and Smith et al [US 2018/0004747] and Lickfelt et al [US 2019/0048639] and further in view of Lemberger et al [US 10,846,960]
Claim 14. Saladin et al fails to disclose displaying the one of the video clip or the image upon a display device in the vehicle.
Lemberger et al suggests that the image data captured by the security camera 118 may also be used to determine other things.  For example, the image data captured by the security camera 118 may be used to determined when to open the garage door.  The person 124 may have come from the living area 102 and may get in the vehicle 122.  Image data captured by the security camera 118 could show this behavior and indicate that the person wants to leave, thus an actuation command may be transmitted to open the garage door.  The image data may also indicate that a vehicle 122 is safely parked within the garage 114, and the garage door may be closed (see Figs. 10, 15, col. 8, lines 23-39).  The display device 208 for displaying user interface, for displaying the image data generated by the A/V devices 210 such as a cellular telephone, etc. (see Figs. 2, 10, col. 15, lines 26-33).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the A/V display device of Lemberger et al for the cellular of Saladin et al and Smith et al and Lickfel et al for accurately and precisely to recognize the garage door status by displaying images to a driver/user in order to prevent of colliding or impacting.



Response to Arguments
Applicant’s arguments, see the amendment, filed on 07/25/2022, with respect to the rejection(s) of claims 1-20 under Saladin et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new reference of Smith et al [US 2018/0004747] as above, to make the rejection smoother.

Applicant’s arguments:
(A)	Saladin et al fails to disclose at least one processor to determine a location of one or more devices associated with one or more individuals relative to the geofence...”, and “transmit a door-position status of the garage door to to at least one of the one or more devices.” 
(B)	Saladin et al fails to disclose or suggest determining both the location of the vehicle and one or more devices associated with one or more individuals relative to a geofence, in combination with the remaining elements of the independent claims as amended. Lemberger and Lickfelt fail to remedy this deficiency, and thus all claims are in condition for allowance for at least this reason.
(C)	Saladin et al fails to disclose or suggest the amended claim 9 recites that a signal is sent to close the garage door when the door-position status is in an open condition or a partially-open condition and all of the one or more devices are outside the geofence.  
(D)	Saladin et al fails to disclose or suggest identifying a device as the receiving device based on a priority list and to the determination of a preferred recipient of the door-position status of the garage door using a priority list. Thus, dependent claims 4-6 and 18-19 are additionally allowable for at least this reason.

Response to the arguments:
(A)	It is obvious to combine the determining location of one or more user’s devices relative to the geofence between Saladin et al and Smith et al for communicating data and notification messages to user’s devices or entity wireless device such as cellular, laptop, notebook, mobile device, PDA and/or wirelessly device when the user is within the home geofence, which is common for a driver or owner approaching within area/region of a garage door to remotely control opening or closing the garage door, for minimize of errors and electromagnetic interference.
(B)	As in section (A) above.
(C)	It is obvious to one skill in the art to implement the controller determines a location of user device enter/exit, approaching/leaving the garage door and surround the home geofence of Smith et al to the detector system of Saladin et al for communicating data and notification messages to user’s devices or entity wireless device such as cellular, laptop, notebook, mobile device, PDA and/or wirelessly device when the user is outside the home geofence, which is common for a driver or owner are approaching/leaving the area/region of a garage door to remotely control opening or closing the garage door.
(D)	Claims 4-6, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 4-6, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu discloses the GDCM device having a processor coupled to the at least one memory, at least one connection terminal, a network module coupling the GDCM device to a local wireless network, the at least one connection terminal communicably coupled to at least one garage door opener, and the processor configured to cause an action based on a determination of the proximity of a transmitter to the at least one garage door opener, the proximity of the transmitter being determined using at least one of geofencing technology, image recognition technology or voice recognition technology, the GDCM device coupling magnetically to the at least one garage door opener and having a plurality of sensors for distinguishing individual and vehicle, the GDCM performing one or a plurality of actions sequentially or simultaneously on a single or plurality of garage door openers.		[US 9,879,466]
Dagley et al discloses the sensor device may evaluate the set of parameters related to the state of the vehicle, the state of the environment, user behavior patterns, device locations, and/or the like based on determining that the vehicle is running and that the user has left the environment (e.g., based on a motion sensor indicating that the user left the environment, the IoT platform indicating that an interior door was opened and closed, a location reported by a device carried by the user, and/or the like). Additionally, or alternatively, the sensor device may be configured according to a geofence, where one or more processes to sense a state of the environment, sense a state of the vehicle, observe a user behavior pattern, track device locations, and/or the like are triggered upon determining that the vehicle has entered a defined area associated with the geofence, e.g., based on a location reported by the vehicle, a device belonging to a user who is a driver or passenger of the vehicle, and/or the like.  [US 2020/0269688]


Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/22/2022